Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sara Gillette on 2/26/2021.

The application has been amended as follows: 

Claim 1: A composition for minimizing fugitive dust during seed treatment comprising (a) mica coated with titanium dioxide and (b) oil powder comprising oil and maltodextrin, wherein said mica coated with titanium dioxide is about 75% by weight and said oil powder is about 25% by weight of said composition.
	Claim 5 is cancelled.

Claim 6: “wherein said oil 

Claim 7 is cancelled.


Claim 11: The composition of claim 9 wherein 
Claim 14: A method of dispensing a composition for minimizing fugitive dust 
(a)    providing a mixture of (i) mica coated with titanium dioxide and (ii) oil powder comprising oil and maltodextrin, wherein said mica coated with titanium dioxide is about 75% by weight and said oil powder is about 25% by weight of said composition; and
(b)    dispensing said mixture into a seed application apparatus;
wherein 3. 
New claim 21 has been added: A composition for minimizing fugitive dust during seed treatment comprising (a) mica coated with titanium dioxide and (b) oil powder comprising oil and maltodextrin, wherein said mica coated with titanium dioxide is about 79% by weight and said oil powder is about 18% by weight of said composition.

Reasons for Allowance
Claims 1-4, 6 and 8-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Kresge (U.S. Patent No. 8,084,393) discloses the advantages of using powdered oilseed sunflower seed hulls to reduce generation of fugitive dust. This composition is used to treat potato seeds. Further, the reference to Dayan (U.S. Patent 
The prior art of record fails to show or render obvious A composition and a method for minimizing fugitive dust during seed treatment comprising (b) oil powder comprising oil and maltodextrin, wherein said mica coated with titanium dioxide is about 75% by weight and said oil powder is about 25% by weight of said composition, as recited in claim 1 and claim 14; and a composition for minimizing fugitive dust during seed treatment comprising (b) oil powder comprising oil and maltodextrin, wherein said mica coated with titanium dioxide is about 79% by weight and said oil powder is about 18% by weight of said composition, as recited in claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611.  The examiner can normally be reached on 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIELLE A CLERKLEY/           Examiner, Art Unit 3643                                                                                                                                                                                             
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643